DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DRAWINGS
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 314(Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

SPECIFICATION
The disclosure is objected to because of the following informalities: 
Paragraph 0009, line 1, “1A and 1B” should –1 and 2— as there are not Figs. 1A and 1B; and
Paragraph 0053, line 1, “312” should be --314 – as this paragraph describes applying the solder, once this is corrected there is no reference to 312 or a description of the step of applying heat.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-4 are indefinite because they depend from themselves making it unclear which claim they are to depend from.

Allowable Subject Matter
Claims 1 and 5-15 are allowed.
Claims 2-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  WO 2017/180162 is considered the closest prior art.  The reference includes a method of making a 3-D conductive printed part by forming a layer of polymeric build material, selectively applying a conductive ink (agent) to a first selected area of the build material and selectively applying a fusing ink (agent) to a second selected area of the build material.  The conductive ink can have soldering alloys (paragraph 0027) but does not suggest applying solder receiving material to a portion of the first selected area and a portion of the second selected area where the solder receiving material is on the surface of the printed part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743